       Case 1:20-cv-01658-DAD-SAB Document 19 Filed 03/11/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   NOLAN JORDAN,                                  )   Case No.: 1:20-cv-01658-DAD-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   FINDINGS AND RECOMMENDATIONS
13          v.                                          RECOMMENDING DISMISSAL OF CERTAIN
                                                    )   DEFENDANTS AND CLAIMS
14                                                  )
     ARCEE, et al.,
                                                    )   (ECF Nos. 15, 18)
15                                                  )
                      Defendants.                   )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Nolan Jordan is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On February 3, 2021, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim for deliberate indifference against Defendants Arcee and the unidentified ICC
22   members. (ECF No. 15.) However, Plaintiff was advised that he failed to state any other cognizable
23   claims. (Id.) Plaintiff was granted the opportunity to file an amended complaint or a notice of intent
24   to proceed on the claim found to be cognizable. (Id.)
25          On March 10, 2021, Plaintiff notified the Court of his intent to proceed on the deliberate
26   indifference claim against Defendants Arcee and the unidentified ICC members. (ECF No. 18.)
27   Accordingly, the Court will recommend that this action proceed against Defendants Arcee and the
28   unidentified ICC members. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell
                                                        1
       Case 1:20-cv-01658-DAD-SAB Document 19 Filed 03/11/21 Page 2 of 2



1    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

2    2010).

3             Accordingly, it is HEREBY RECOMMENDED that:

4             1.       This action proceed against Defendants Arcee and the unidentified ICC members for

5                      deliberate indifference in violation of the Eighth Amendment; and

6             2.       All other claims and Defendants be dismissed for failure to state a cognizable claim.

7             These Findings and Recommendations will be submitted to the United States District Judge

8    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

9    after being served with these Findings and Recommendations, Plaintiff may file written objections

10   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

11   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

12   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

13   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
15   IT IS SO ORDERED.

16   Dated:        March 11, 2021
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
